DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art Patent reference ( US 20150373749 A1) discloses Palin et al discloses an electronic device (wireless device) comprising: a communication module; and a processor, wherein the communication module (paragraph 0052-0053)is configured to: transmit (Bluetooth.TM. device transmits inquiry messages and listens for responses in order to discover the other Bluetooth.TM. devices; paragraph 0102) a data packet received from the processor to an external electronic device connected to the electronic device (paragraph 0104); receiving a response packet (a Bluetooth inquiry response message or a Bluetooth Low Energy advertising message, obtains signal information from the wireless connection messages usable for estimating the distance between the apparatus and the wireless device; in addition, a receiver uses a bit correlator to match the received packet to the known bit sequence of the ID packet; paragraph 0104-0105).
Regarding claims 1, 13, the prior art and Jain et al (US Patent No 8538333B2) and Lee (US Patent No 7756477 B2) and Kim (US Patent No 7389088 B2) and Nanda et al (US Patent No 8483704 B2) either alone or in combination fails to teach the features of receiving a response packet corresponding to the data packet from the external electronic device; acquiring a received signal strength indication of the response packet and if the response packet is received, transmitting a first packet including information on the RSSI to the processor, and wherein the processor is configured to identify the RSSI of the response packet by using the first packet received from the communication module.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641